Mr. Justice Robb
delivered the opinion of the Court:
Appeal by William Lord Bliss from a decision of the Commissioner of Patents denying tbe following claims:
“1. In combination, a variable speed generator having a sbunt field winding, a main circuit extending from said generator and divided into parallel branches, a storage battery connected in one of said branches, translating devices connected in tbe other of said branches, a variable resistance connected in series with tbe field winding of said generator, a controlling member for said resistance, a fluid pressure cylinder, a piston working therein for operating said controlling member, said cylinder being provided with inlet and outlet ports, a valve controlling tbe ports in said cylinder, and an electro-magnet for operating said valve, said electro-magnet being connected in series with tbe load and responsive to fluctuations in tbe output, said valve, cylinder, and controlling member acting to operate tbe variable resistance, whereby, under variable speed, tbe output of tbe generator is automatically regulated.
“2. In combination, a variable speed generator having a sbunt field winding, a main circuit extending from said generator, and divided into parallel branches, a storage battery connected in one of said branches, translating devices connected in tbe other of said branches, a variable resistance connected in series with tbe field winding of- said generator, a fluid pressure cylinder, a piston working therein, a resistance controlling member connected to said piston, said cylinder being provided with inlet and outlet ports, a valve controlling tbe ports in said cylinder and tending to stand in position to cause said piston to move in one direction, and an electro-magnet for moving valve into one position to check tbe operation of said piston and into another position to cause said piston to move in an opposite direction, said electro-magnet being connected in series with tbe load and responsive to fluctuations in tbe output, said valve, cylinder, and controlling member acting to operate tbe variable resistance, whereby under variable speed, tbe output of tbe generator is automatically regulated.”
*455The Commissioner accepted the view of the examiner and the Examiners in Chief that these claims involve no invention over the patent to Eichards, especially in view of that to Armstrong. The examiner stated his reasons for so holding, as follows:
“Each of the claims was rejected on the patent to Eichards. The patent to Eichards shows regulating means for a variable speed generator having a shut field winding, the said regulating means comprising a variable resistance in the field circuit of the generator, an electric motor for varying the resistance, and an electro-magnet connected in series with the load for controlling the electric motor. The system as a whole is therefore old, and applicant has merely substituted one well-known form of motor for another.
“Each of the claims was also rejected upon the patent to Eichards in view of the patent to Armstrong, the latter of which shows the specific form of operating motor disclosed by applicant. The patent to Armstrong shows that it is old to remove a rheostat arm by means of a fluid pressure motor whose movements are controlled by a magnet operating a valve. It is not believed that it involved invention to bodily substitute for the electric motor in the Eichards system the fluid motor of Armstrong.” Speaking of the contention of the applicant based upon alleged changes in the solenoid valves, and the pneumatic motor used by him, the Commissioner says: “In the first place, these details of construction are not specified in the claims, and, in the second place, the argument based up-QA m oi mY ^YYsvAm Yype ol moYot onYy
goes to show that appellant’s invention, if any, lies therein, and not in the combination as claimed.” With these views we concur. Re Ratican, 36 App. D. C. 95. The decision is affirmed.

Affirmed.